Citation Nr: 1424987	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a loss of vision and glaucoma, right eye, as secondary to head injury with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The post-remand part of this appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1970 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The RO at New Orleans, Louisiana, exercises current jurisdiction of the claims file.

The Veteran testified at a Travel Board hearing before a now-retired Veterans Law Judge.  In July 2013, after he was informed of that fact, the Veteran indicated he did not want another hearing.  The Veteran also testified at an RO hearing in November 2008 before a hearing officer.  Transcripts of both hearings are in the claims file.

The case was remanded in May 2011 and October 2013 for additional development.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) completed the additional development directed in the Board remands.

2.  Right eye blindness due to end-stage glaucoma did not have its clinical onset in active service and neither is it due to head injury residuals.

CONCLUSION OF LAW

The criteria for entitlement to service connection for right-eye blindness due to open angle glaucoma and head injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in November 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter was time-compliant, but it was not entirely content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board finds the omission was not prejudicial.

Pursuant to the May 2011 Board remand, a June 2011 AMC letter provided comprehensive VCAA notice to the Veteran.  Further, following issuance of the May 2011 letter and the additional development, the claim was reviewed on a de novo basis, as shown in the July 2012 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  Second, neither the Veteran nor his representative has asserted any prejudice that may have inured to the Veteran as a result of the initial content error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed due to notice-type errors).  Third, and lastly, in the decision below, the Board denies the claim, which moots any issue related to a disability evaluation or effective date.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records are not available, as they were misplaced prior to the Veteran's separation from active service.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Documentation in the claims file reflects the Agency of Original Jurisdiction (AOJ) exerted multiple attempts to locate the service treatment records via letters to the Veteran's Service Department and the National Personnel Records Center, all with negative results.  The Veteran was notified of those attempts and of the AOJ's determination of their unavailability.  See 38 C.F.R. § 3.159(e).  The records related to the Veteran's receipt of Social Security benefits and his VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The transcript of the Board hearing reflects the presiding VLJ identified the issue before the Board, and asked questions of the Veteran where necessary to ensure his testimony addressed the elements needed to prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted, as indicated by the Veteran's waiver of another hearing.  Hence, the Board finds the Bryant notice requirements were complied with.

The Board remanded the case in October 2013 to ensure the examiner considered the Veteran's lay reports and did not base his, the examiner's, negative nexus opinion solely on the absence of medical documentation.  See  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In the resulting addendum, the examiner repeated the opinion previously given.  On further review, it appears that the premise of the opinions was correct, namely that there were no reports of direct right eye injury.  The Veteran has only reported head trauma and a laceration on the forehead above the right eye.  The opinions are in conformity with the remand instructions in that they considered an accurate history as reported by the Veteran.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges the Veteran's July 2011 statement wherein the Veteran asserted the examiner was inconsiderate and uncaring.  The Veteran asserted the only question the examiner asked was when he started his eye drops.  The Veteran asked for another examination.  The examination report reflects the examiner asked more than one question, or he would have not have noted the Veteran was unresponsive.  The Veteran noted in later submissions that he honestly did not remember and did not want to give a false answer.  The Board accepts the Veteran's explanation, but it does not detract from the validity of the examination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The examiner considered an accurate history, including that reported by the Veteran.  As the examiner noted, the record showed that the right eye disability was discovered in the late 1990's and that the Veteran had experienced a car accident in service.  The examiner gave a definitive opinion and reasons for the opinion.  Hence, it is sufficient.  Neives-Rodriguez v. Peake, 22 Vet App 295 (2008)

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems glaucoma as an organic disease of the nervous system.  See M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board must be especially mindful of this doctrine where service treatment records are not available.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Analysis

As noted, the Veteran's service treatment records are not available, and he apparently did not undergo a physical examination prior to his separation.  He was convicted by court-martial, but his sentence is not of record.  In any event, even if his sentence included confinement, any record of a pre-confinement physical examination is not of record.  His conviction was set aside on appeal by the Navy Office of The Judge Advocate General.  See 10 U.S.C.A. § 866.

The Veteran has consistently averred that he was in a one-car MVA in 1972 or 1973 where he fell asleep at the wheel and struck a tree at a high rate of speed while returning to his base of assignment, Marine Base El Toro, CA.  He reportedly sustained a cut above his eye which was sutured at the Vandenberg Air Force Base (VAFB), CA, emergency room.  He hitchhiked back to El Toro from VAFB, where the stitches were removed at a later time.  

Pursuant to a request from the AOJ, an April 2007 letter from the Department of the Navy noted a search of the available data base revealed no record of the Veteran having received any treatment in 1972 or 1973.  In an October 2005 statement; however, BTL related he served with the Veteran at El Toro, and he remembered the Veteran reported he had an accident, and that the Veteran missed time from work.

The Veteran applied for a pension in September 1980.  His application reflects he based his assertion of permanent and total disability on severe neck and back pain, numbness of the face and throat, and severe headaches, all of which started in 1978.  An August 1980 private orthopedic examination report notes the Veteran sustained a cervical vertebrae fracture when he fell 20 feet from an oil drilling rig in 1978 while working for Shell Oil Company.  The examiner noted the Veteran reported his left eye had bothered him the week before, but he could not get further detail from the Veteran.  Examination revealed only tearing of the left eye.

In his June 1999 claim for VA pension benefits, the Veteran noted that his disabilities included glaucoma and blindness in the right eye, but that he was not claiming service connection for any condition.

An October 1998 Social Security Administration decision notes the 1978 injury, but no injury to the eyes.  VA treatment records were noted to show right eye blindness.  Examinations had shown "gradual visual acuity" of the right eye.

At a VA eye examination in July 1999, it was noted that glaucoma had been found in both eyes on a routine eye examination about a year earlier.  The Veteran reportedly gave no history of trauma to the eyes or radiation in or around the eye.  The examination confirmed end stage open angle glaucoma in the right eye and advanced chronic open angle glaucoma in the left.

VA outpatient treatment records dated in 2001 and 2002 document glaucoma, but do not report any pertinent history.

At his hearings the Veteran's Board hearing he testified that the in-service car accident was treated on an outpatient basis with stitches.  He did not describe a right eye injury.  He reported the gradual onset of vision loss.  At the hearing before RO personnel he said that he was knocked out after hitting a tree at 70 miles per hour, but did not describe an eye injury.

Documentation in the claims file, to include the Veteran's testimony at the hearings, reveal no basis for doubting the Veteran's credibility as concerns the fact he was in an accident as he reported.  Indeed, a September 2012 rating decision granted service connection for headaches and dizziness as residuals of a head injury.  Hence, the salient issue for decision is whether the Veteran's right-eye blindness/glaucoma is part of the post-injury residuals.

The July 2011 VA eye examination report notes the Veteran's reported his involvement in a MVA in 1972 or 1973, where he was treated at a local hospital and released the next day.  The report notes further that VA treatment records revealed his diagnosis of glaucoma, but the Veteran was either unable or unwilling to provide the date of his diagnosis.  The examiner noted the Veteran was already blind in the right eye on his initial presentation, and he had been noncompliant with keeping his appointments and his medication since 2001.  The examiner also noted the Veteran had undergone a trabeculectomy of the left eye in CA on one occasion between 2003 and 2006.

Physical examination revealed bilateral open angle glaucoma.  The examiner noted that while glaucoma could be induced by direct blunt trauma to the eye, there was no evidence in the records of any direct trauma to the Veteran's eyes.  Further, there were no findings of any traumatic injury to either eye on examination.  The examiner noted the Veteran had familial open angle glaucoma in both eyes and any deterioration or loss of vision was due to lack of care on the Veteran's part and not any preceding injury.

In statements received in August and December 2012, the Veteran reported that the in-service injury had been on his forehead above the right eye.

In a November 2013 addendum, the examiner again opined there was less than a 50-percent probability that the Veteran's glaucoma was caused by the in-service head injury, and he repeated the rationale in the July 2011 examination report.

As concerns presumptive service connection, the Board finds the preponderance of the evidence shows the Veteran's glaucoma did not manifest within one year of his separation form service.  As noted earlier, the earliest records in the claims file are silent for complaints of decrease in vision.  In his July 2013 statement, and at the Board hearing, the Veteran conceded he did not recall when the gradual deterioration of his vision started.  He still asserts, however, that there is no evidence of manifestation within one year of his service because of his 31-year quest to locate his service treatment records.  While his numerous and dedicated efforts are of record, the fact is that he reported no complaints related to vision in 1978 or 1980-his only complaint was of left-eye tearing.  

The record clearly shows that the right eye disability was identified in the 1990's many years after service and the Veteran has not reported otherwise.  Hence, the Board is constrained to find the preponderance of the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a).

As concerns direct service connection, the July 2011 examination report and the November 2013 addendum reflects the examiner provided a negative opinion based upon the absence of evidence of direct trauma to the Veteran's eyes and the Veteran's family history.  As shown above, the Veteran has reported trauma above his eye, but not direct trauma to his eye or eyes.  Further, his lay reports of continuous symptoms since his in-service injury have related to headaches and dizziness, not loss of vision acuity.  The examiner opined the direct etiology of the Veteran's glaucoma was familial.

Service connection may be granted for a familial disorder or disease where it is linked to active service.  See VAOPGCPREC No. 82-90 (July 18, 1990), cited at 56 Fed. Reg. 45,711 (1990).  As discussed earlier, however, the Board finds the Veteran's glaucoma did not manifest during active service and is unrelated to a disease or injury in such service.

The Board acknowledges the Veteran's personal assertions that he believes his right eye blindness and glaucoma are due to his in-service head injury.  The Board notes that there are certain disorders or diseases which a layperson is capable of identifying, i.e., varicose veins; and, there are certain disorders or diseases where lay input is competent on the issue of etiology.  In the Veteran's case, however, the Board finds opining on the etiology of glaucoma or blindness is beyond the training and experience of the average layperson.  See 38 C.F.R. § 3.159(a); see also Jandreau, 492 F. 3d 1372.  There is no evidence the Veteran has medical training.  Hence, his opinion is not probative.  Id.  The Board notes further the Veteran conceded a medical professional had not told him his right eye blindness and glaucoma is causally related to his active service or his head injury residuals.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim; however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 

ORDER

Entitlement to service connection for a loss of vision in the right is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


